Order filed November 17, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00441-CR
                                ____________

                          EX PARTE JUSTIN FRANK


                    On Appeal from the 400th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 20-DCR-091881


                                     ORDER
       Appellant is represented by retained counsel, Trevor Sharon. No reporter’s
record has been filed in this case. Mindy Hall, the official court reporter for the
400th District Court, informed this court that appellant had not made arrangements
for payment of the reporter’s record. On September 14, 2020, the clerk of this court
notified appellant that we would consider and decide those issues that do not
require a reporter’s record unless appellant, within 15 days of notice, provided this
court with proof of payment for the record. See Tex. R. App. P. 37.3(c). Appellant
filed no reply.

      Accordingly, we issue the following order:
       We ORDER appellant’s retained counsel, Trevor Sharon, to file a brief in
this appeal on or before December 17, 2020. If counsel does not timely file the
brief as ordered, we will issue an order requiring the trial court to hold a hearing to
determine why the brief has not been filed.



                                   PER CURIAM



Panel Consists of Justices Bourliot, Zimmerer, and Spain.